453 So.2d 495 (1984)
Stephen J. GROSS, Appellant,
v.
John LEE and American States Insurance Company, Appellees.
No. AU-488.
District Court of Appeal of Florida, First District.
July 27, 1984.
Donald M. Hinkle of Green & Fonvielle, P.A., Tallahassee, for appellant.
Fred M. Johnson and Robert C. Crabtree of Fuller & Johnson, P.A., Tallahassee, for appellees.

ON MOTION FOR REHEARING
BARFIELD, Judge.
This case is before the court on appellees' motion for rehearing. The motion is granted. The opinion previously filed on May 30, 1984 is withdrawn.
Stephen J. Gross appeals from a final judgment awarding him 17 percent of six dollars in damages following the verdict of the jury. We hold that the trial court erred in refusing to grant a new trial because of inadequate damages. Radiant Oil Co. v. Herring, 146 Fla. 154, 200 So. 376 (1941). The pain medication purchased by Gross was more than eleven times the amount of the jury award. The month's stay in the hospital coupled with attendant medical care satisfy the court that the jury verdict is grossly inadequate. The record creates a strong suspicion that the inadequate damage award resulted from a lack of conviction by the jurors in their liability finding. Duquette v. Hindman, 152 So.2d 789 (Fla. 1st DCA 1963). The judgment of the trial court is REVERSED and a new trial on liability and damages is directed.
THOMPSON and NIMMONS, JJ., concur.